DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a telecommunication control unit configured to receive map information...”
“an interface unit configured to receive sensing information...”
 in claim 1. A review of the specification shows that the following appears to be the corresponding structure for the above limitation described in the specification: (see at least Applicant Specification, page. 29 lines 7-9: For example, the interface unit 820 can include at least one of an electric circuit, a processor, a communication device, a signal receiver, a signal transmitter, transceiver, or the like. & page. 32 lines 27-28:  For instance, the first telecommunication control unit 812 can include an electric circuit, a processor, a controller, a transceiver, or the like.)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-9, & 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 1 recites receive map information, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “A path providing device, a telecommunication control unit, a server, an interface unit, one or more sensors, a processor, an electrical component,” language, “receive map information” in the context of this claim encompasses the user retrieving map information. 
The limitation of an image received, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “A path providing device, a telecommunication control unit, a server, an interface unit, one or more sensors, a processor, an electrical component,” language, “an image received” in the context of this claim encompasses the user receiving images from a camera used to take images. 
Likewise, based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A path providing device, a telecommunication control unit, a server, an interface unit, one or more sensors, a processor, an electrical component,” language, “based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road” in the context of this claim encompasses the user realizing which lane a vehicle is in on a road. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation of determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “A path providing device, a telecommunication control unit, a server, an interface unit, one or more sensors, a processor, an electrical component,” language, “determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information” in the context of this claim encompasses the user determining the best path for a vehicle based on the map information. 
Likewise, based on the sensing information and the optimal path, generate field-of-view information for autonomous driving, and transmit the field-of-view information, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A path providing device, a telecommunication control unit, a server, an interface unit, one or more sensors, a processor, an electrical component,” language, “based on the sensing information and the optimal path, generate field-of-view information for autonomous driving, and transmit the field-of-view information” in the context of this claim encompasses the user recording objects in front of the vehicle and sending the information to whoever may need it. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation of merge the field-of-view information with dynamic information related to a movable object located on the optimal path, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “A path providing device, a telecommunication control unit, a server, an interface unit, one or more sensors, a processor, an electrical component,” language, “merge the field-of-view information with dynamic information related to a movable object located on the optimal path” in the context of this claim encompasses the user realizing there are mobile objects driving on the same road they are on. 
Likewise, update the optimal path based on the dynamic information, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A path providing device, a telecommunication control unit, a server, an interface unit, one or more sensors, a processor, an electrical component,” language, “update the optimal path based on the dynamic information” in the context of this claim encompasses the user changing the original path for a vehicle while driving. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation of in response to an occurrence of a collision of the vehicle on the optimal path, generate an emergency path based on the field-of-view information, the emergency path being different from the optimal path, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “A path providing device, a telecommunication control unit, a server, an interface unit, one or more sensors, a processor, an electrical component,” language, “in response to an occurrence of a collision of the vehicle on the optimal path, generate an emergency path based on the field-of-view information, the emergency path being different from the optimal path” in the context of this claim encompasses the user determining an emergency route after getting into a car accident to get off the road. 
Likewise guide the vehicle along the emergency path, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A path providing device, a telecommunication control unit, a server, an interface unit, one or more sensors, a processor, an electrical component,” language, “guide the vehicle along the emergency path” in the context of this claim encompasses the user driving the vehicle along the emergency path and get it to safety. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “A path providing device, a telecommunication control unit, a server, an interface unit, one or more sensors, a processor, an electrical component,”. The devices are recited at a high-level of generality (i.e., device configured to determine an emergency path after a collision) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “A path providing device, a telecommunication control unit, a server, an interface unit, one or more sensors, a processor, an electrical component,”, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Similarly for claim 2, determine at least one of a driving enabled direction and a driving disabled direction based on the collision, and generate the emergency path to guide the vehicle in the driving enabled direction, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “determine at least one of a driving enabled direction and a driving disabled direction based on the collision, and generate the emergency path to guide the vehicle in the driving enabled direction” in the context of this claim encompasses the user determine which direction the vehicle is able to move freely after the collision and follow that path. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to determine an emergency path after a collision) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Likewise for claim 3, based on the collision, determine a failure sensor among the one or more sensors disposed at the vehicle, and determine the driving disabled direction based on failure sensing information received from the failure sensor, is a device, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “based on the collision, determine a failure sensor among the one or more sensors disposed at the vehicle, and determine the driving disabled direction based on failure sensing information received from the failure sensor” in the context of this claim encompasses the user determine which sensor is bad and conclude that the sensor can’t be trusted to sense in a certain direction after the collision. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to determine an emergency path after a collision) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claim 4, exclude the failure sensing information from the sensing information for generating the field-of-view information, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “exclude the failure sensing information from the sensing information for generating the field-of-view information” in the context of this claim encompasses the user not considering the sensor information from the bad sensor while driving. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to determine an emergency path after a collision) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claim 5 restrict transmission of the failure sensing information from the failure sensor, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “restrict transmission of the failure sensing information from the failure sensor” in the context of this claim encompasses the user unplugging this sensor so it will not send bad information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to determine an emergency path after a collision) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 6, search for a road traffic law prescribed for the road on which the vehicle is driving; and generate the emergency path based on the road traffic law, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “search for a road traffic law prescribed for the road on which the vehicle is driving; and generate the emergency path based on the road traffic law” in the context of this claim encompasses a user to determine an emergency path that will obey the traffic law. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to determine an emergency path after a collision) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 7, based on the movable object being present within a predetermined range from the vehicle, generate the emergency path within a range that complies with the road traffic law; and based on the movable object not being present within the predetermined range from the vehicle, generate the emergency path regardless of the road traffic law, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “based on the movable object being present within a predetermined range from the vehicle, generate the emergency path within a range that complies with the road traffic law; and based on the movable object not being present within the predetermined range from the vehicle, generate the emergency path regardless of the road traffic law” in the context of this claim encompasses the concluding when the user will obey the traffic law or not depending on the range between user vehicle and other vehicles. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to determine an emergency path after a collision) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Likewise for claim 8, set the emergency path to have a higher priority than the optimal path, is a device, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “set the emergency path to have a higher priority than the optimal path” in the context of this claim encompasses the user valuing the emergency path as more important than the regular path the vehicle will drive on. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to determine an emergency path after a collision) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claim 9, based on the emergency path being generated, to cancel the optimal path that was previously transmitted, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “based on the emergency path being generated, to cancel the optimal path that was previously transmitted” in the context of this claim encompasses the user cancel the original path used to travel and follow the emergency path. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to determine an emergency path after a collision) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claim 11 based on the collision, select an emergency path sensor among the one or more sensors disposed at the vehicle; and generate the emergency path based on emergency sensing information generated by the emergency path sensor, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “based on the collision, select an emergency path sensor among the one or more sensors disposed at the vehicle; and generate the emergency path based on emergency sensing information generated by the emergency path sensor” in the context of this claim encompasses the user discerning which side of the vehicle is still functional and following the emergency path that the sensor depicts. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to determine an emergency path after a collision) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 12, based on the collision, divide a range of 360 degrees with respect to a point of the vehicle into a sensing enabled region and a sensing disabled region, and select the emergency path sensor based on the sensing enabled region, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “based on the collision, divide a range of 360 degrees with respect to a point of the vehicle into a sensing enabled region and a sensing disabled region, and select the emergency path sensor based on the sensing enabled region” in the context of this claim encompasses a user to follow a side of the enabled region that the vehicle is not damaged on and depicting the sensor on that side as safe to follow. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to determine an emergency path after a collision) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 13, determine a destination of the emergency path based on the emergency path sensor, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “determine a destination of the emergency path based on the emergency path sensor” in the context of this claim encompasses the user to determine a final destination of the emergency path. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to determine an emergency path after a collision) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Likewise for claim 14, vary the emergency path sensor based on at least one of a location of the collision or an impact of the collision, is a device, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “vary the emergency path sensor based on at least one of a location of the collision or an impact of the collision” in the context of this claim encompasses the user to depict the emergency path sensor based on what side the collision occurred at and choose the opposite. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to determine an emergency path after a collision) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claim 15, based on the collision of the vehicle, identify an accident lane among the plurality of lanes of the road, and output the dynamic information that indicates the accident lane, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “based on the collision of the vehicle, identify an accident lane among the plurality of lanes of the road, and output the dynamic information that indicates the accident lane” in the context of this claim encompasses the user determining which lane is the lane the crash occurred on. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to determine an emergency path after a collision) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claim 16 based on the collision of the vehicle, determine whether the vehicle is able to move to the emergency path; and based on determining that the vehicle is unable to move to the emergency path, output the dynamic information that indicates the accident lane, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “based on the collision of the vehicle, determine whether the vehicle is able to move to the emergency path; and based on determining that the vehicle is unable to move to the emergency path, output the dynamic information that indicates the accident lane” in the context of this claim encompasses the user attempting to follow the emergency path after the accident and if they are not able to, to indicate that the lane contains an accident in some way so other vehicles know that lane contains an accident. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to determine an emergency path after a collision) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 10-11, & 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0288799A1 (“Van`799”), and further in view of US 2021/0201677A1 (“Oyama”).
As per claim 1 Van `799 discloses
A path providing device configured to provide path information to a vehicle, the path providing device comprising:
the sensing information comprising an image received from an image sensor among the one or more sensors (see at least Van `799, para. [0036]: The surrounding environment recognition sensor 3 is a surrounding environment recognition device that recognizes the surrounding situation of the vehicle such as a moving object, a stationary obstacle, and the like at the periphery of the vehicle. The surrounding environment recognition sensor 3 is configured by a radar, a camera, and the like.); and
a processor configured to:
based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road (see at least Van `799, Fig. 12 para. [0036]: The surrounding environment recognition sensor 3 acquires information such as a relative position with a white line on a road...as the surrounding environment information and outputs the surrounding environment information to the ECU 1. & para. [0084]:  FIG. 12 illustrates a scene in which the vehicle 10 serving as the own vehicle overtakes another preceding vehicle 30 on the same travelling lane, and primarily collides with another vehicle 20 travelling on the oncoming lane.),
determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes (see at least Van `799, para. [0061]: The avoidance control unit 1g is an avoidance control means that carries out the drive assistance control for controlling the behavior of the vehicle 10 so that the vehicle 10 avoids the obstacle based on the information indicating the vehicle momentum transmitted from the vehicle momentum detection sensor 2, the surrounding environment information transmitted from the surrounding environment information acquiring unit 1a, and the position of the obstacle estimated by the position estimating unit 1f. The avoidance control unit 1g computes the travelling path, the travelling speed, and the like at which the vehicle 10 can avoid the obstacle based on, for example, the vehicle speed and the acceleration of the vehicle 10 contained in the information indicated by the vehicle momentum, various types of information indicating the region in which the vehicle 10 can travel contained in the surrounding environment information, and the position of the obstacle to be avoided.), 
merge the field-of-view information with dynamic information related to a movable object located on the optimal path (see at least Van `799, para. [0036]: The surrounding environment recognition sensor 3 is configured by a radar, a camera, and the like. The surrounding environment recognition sensor 3 acquires information such as a relative position with a white line on a road, a relative position of a surrounding obstacle, a relative position, relative speed, and relative acceleration with a surrounding moving target, and the like, for example, as the surrounding environment information and outputs the surrounding environment information to the ECU 1. Furthermore, the surrounding environment recognition sensor 3 may also acquire, as the surrounding environment information, information associated with the attribute of the surrounding obstacle such as strength, brightness, color, and the like of the recognizing target other than the information such as the relative position, relative speed, and the like of the recognizing target at the periphery of the vehicle, and output such surrounding environment information to the ECU 1.),
update the optimal path based on the dynamic information (see at least Van `799, para. [0036]: The surrounding environment recognition sensor 3 is configured by a radar, a camera, and the like. The surrounding environment recognition sensor 3 acquires information such as a relative position with a white line on a road, a relative position of a surrounding obstacle, a relative position, relative speed, and relative acceleration with a surrounding moving target, and the like, for example, as the surrounding environment information and outputs the surrounding environment information to the ECU 1. Furthermore, the surrounding environment recognition sensor 3 may also acquire, as the surrounding environment information, information associated with the attribute of the surrounding obstacle such as strength, brightness, color, and the like of the recognizing target other than the information such as the relative position, relative speed, and the like of the recognizing target at the periphery of the vehicle, and output such surrounding environment information to the ECU 1.),
in response to an occurrence of a collision of the vehicle on the optimal path (see at least Van `799, para. [0061]: The avoidance control unit 1g is an avoidance control means that carries out the drive assistance control for controlling the behavior of the vehicle 10 so that the vehicle 10 avoids the obstacle based on the information indicating the vehicle momentum transmitted from the vehicle momentum detection sensor 2, the surrounding environment information transmitted from the surrounding environment information acquiring unit 1a, and the position of the obstacle estimated by the position estimating unit 1f. The avoidance control unit 1g computes the travelling path, the travelling speed, and the like at which the vehicle 10 can avoid the obstacle based on, for example, the vehicle speed and the acceleration of the vehicle 10 contained in the information indicated by the vehicle momentum, various types of information indicating the region in which the vehicle 10 can travel contained in the surrounding environment information, and the position of the obstacle to be avoided.), 
generate an emergency path based on the field-of-view information, the emergency path being different from the optimal path (see at least Van `799, para. [0065]:  The avoidance control unit 1g may carry out the secondary collision steering avoidance control while giving priority to the steering avoiding direction (left, right) according to the sensor state (normal/abnormal) after the collision detection unit 1d detects the collision. In this case, for example, as illustrated in FIG. 7, when determined that the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) arranged on the front right side of the vehicle 10 has abnormality by the sensor abnormality determination unit 1e, the avoidance control unit 1g sets the priority in the direction of turning the steering wheel higher to the left side than to the right side as the steering assistance of the secondary collision avoidance after the primary collision.), and
control the computer to guide the vehicle along the emergency path (see at least Van `799, para. [0065]:  The avoidance control unit 1g may carry out the secondary collision steering avoidance control while giving priority to the steering avoiding direction (left, right) according to the sensor state (normal/abnormal) after the collision detection unit 1d detects the collision. In this case, for example, as illustrated in FIG. 7, when determined that the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) arranged on the front right side of the vehicle 10 has abnormality by the sensor abnormality determination unit 1e, the avoidance control unit 1g sets the priority in the direction of turning the steering wheel higher to the left side than to the right side as the steering assistance of the secondary collision avoidance after the primary collision.).
However Van `799 does not explicitly disclose
a telecommunication control unit configured to receive map information comprising a plurality of layers of data from a server;
an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle,
the optimal path comprising one or more lanes included in the map information,
based on the sensing information and the optimal path, generate field-of-view information for autonomous driving, and transmit the field-of-view information to at least one of the server or an electrical component disposed at the vehicle.
Oyama teaches
a telecommunication control unit configured to receive map information comprising a plurality of layers of data from a server (see at least Oyama, para. [0108]:  In Step ST23, the server CPU 14 may map the traveling environment on an actual map and a predicted map. The traveling environment may be, for example, information about a traffic congestion situation or a road closure situation indicating a state of each road. By the mapping of the traveling environment, information indicating the traveling environment may be allocated, on the actual map and the predicted map, for each position or range corresponding to the traveling environment.);
an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle (see at least Oyama, para. [0076]: The UI operation ECU 28 may be coupled to a user interface device for the user riding the vehicle 100. For example, the UI operation ECU 28 may be coupled to a display device 41 and an operation device 42. The display device 41 may be, for example, a liquid crystal device or an image projection device. The operation device 42 may be, for example, a touch panel, a keyboard, or a noncontact operation detection device. The display device 41 and the operation device 42 may be installed, for example, on an inner surface of a vehicle compartment in which the user rides. The UI operation ECU 28 may acquire data from the vehicle network 30, and cause the display device 41 to perform display on the basis of the data.), 
the optimal path comprising one or more lanes included in the map information (see at least Oyama, para. [0061]: In existing techniques, the vehicle 100 sets a route to a destination, for example, in a navigation device, and a user him/herself performs a driving operation while ensuring safety in accordance with guidance of the route, which enables the vehicle 100 to move safely to the destination. & para. [0174]: Some roads have several lanes directed in the same direction. The road traffic condition or the number of preceding vehicles may be different between the lanes. For example, the vehicles 100 are likely to be decelerated and congested at an exit or a junction of a highway.),
based on the sensing information and the optimal path, generate field-of-view information for autonomous driving, and transmit the field-of-view information to at least one of the server or an electrical component disposed at the vehicle (see at least Oyama, para. [0078]: The detection ECU 26 may be coupled, for example, to detection members. The detection members may each detect a traveling state of the vehicle 100. Examples of the detection members may include a speed sensor 61, an acceleration sensor 62, a camera such as a stereo camera 63, a vehicle interior camera 64, a microphone 65, and a GNSS receiver 66. The speed sensor 61 may be configured to detect a speed of the vehicle 100. The acceleration sensor 62 may be configured to detect a rate of acceleration of the vehicle 100. The stereo camera 63 may be configured to capture an image of an outside area of the vehicle 100. The vehicle interior camera 64 may be configured to capture an image of the user in the vehicle compartment. The microphone 65 may be configured to convert sound inside and outside the vehicle 100 into data. The GNSS receiver 66 may be configured to detect a position of the vehicle 100. The GNSS receiver 66 may receive the radio waves from the GNSS satellites 110, like the server GNSS receiver 12, to obtain a latitude and a longitude, indicating the current position of the own vehicle, and a current time. It is thus expected that the current time of the vehicle 100 match, with high precision, the current time based on the server GNSS receiver 12 of the server 6. The detection ECU 26 may acquire detection information from each of the detection members, and output data including the detection information to the vehicle network 30.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of a telecommunication control unit configured to receive map information comprising a plurality of layers of data from a server, an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the optimal path comprising one or more lanes included in the map information, based on the sensing information and the optimal path, generate field-of-view information for autonomous driving, and transmit the field-of-view information to at least one of the server or an electrical component disposed at the vehicle of Oyama in order to travel safely by avoiding contact with a mobile body such as another vehicle (see at least Oyama, para. [0004]).

As per claim 2 Van `799 discloses
wherein the processor is configured to:
determine at least one of a driving enabled direction and a driving disabled direction based on the collision (see at least Van `799, para. [0065-0066]: Thus, as illustrated in FIG. 7, the vehicle 10 can set the priority of turning the steering wheel to the third region covered by the surrounding environment recognition sensor 3 (sensor 3 in FIG. 7) determined as normal higher than the priority of turning the steering wheel to the second region covered by the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) determined as abnormal. As a result, the movement of the vehicle 10 to the detection region covered by the surrounding environment recognition sensor 3 (sensor 3 in FIG. 7) determined as normal is facilitated, and the movement of the vehicle 10 to the detection region covered by the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) determined as abnormal can be limited. Although not illustrated, the avoidance control unit 1g sets the priority in the direction of turning the steering wheel higher to the right side than to the left side as the steering assistance of the secondary collision avoidance after the primary collision when determined that the surrounding environment recognition sensor 3 (sensor 3 in FIG. 7) arranged on the front left side of the vehicle 10 has abnormality by the sensor abnormality determination unit 1e.), and
generate the emergency path to guide the vehicle in the driving enabled direction (see at least Van `799, para. [0065-0066]: As a result, the movement of the vehicle 10 to the detection region covered by the surrounding environment recognition sensor 3 (sensor 3 in FIG. 7) determined as normal is facilitated, and the movement of the vehicle 10 to the detection region covered by the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) determined as abnormal can be limited.).

As per claim 3 Van `799 discloses
wherein the processor is configured to:	
based on the collision, determine a failure sensor among the one or more sensors disposed at the vehicle (see at least Van `799, Fig. 7 & para. [0065]: In this case, for example, as illustrated in FIG. 7, when determined that the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) arranged on the front right side of the vehicle 10 has abnormality by the sensor abnormality determination unit 1e, the avoidance control unit 1g sets the priority in the direction of turning the steering wheel higher to the left side than to the right side as the steering assistance of the secondary collision avoidance after the primary collision.), and
determine the driving disabled direction based on failure sensing information received from the failure sensor (see at least Van `799, Fig. 7 & para. [0065-0066]: In this case, for example, as illustrated in FIG. 7, when determined that the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) arranged on the front right side of the vehicle 10 has abnormality by the sensor abnormality determination unit 1e, the avoidance control unit 1g sets the priority in the direction of turning the steering wheel higher to the left side than to the right side as the steering assistance of the secondary collision avoidance after the primary collision. Therefore, according to the process of the avoidance control unit 1g, the sensor abnormality detection device of the present embodiment limits the movement in the direction of low reliability of the sensor detection result to suppress the unpredicted collision of the system.).

As per claim 4 Van `799 discloses
wherein the processor is configured to exclude the failure sensing information from the sensing information for generating the field-of-view information (see at least Van `799, Fig. 6-7 & para. [0056]: However, in the example of FIG. 6, the abnormality such as the axial shift occurs in the sensor 2 mounted on the vehicle 10 due to the collision with the vehicle 20 thus changing the second region, and hence the first overlapping region in which the first region covered by the sensor 1 and the second region covered by the sensor 2 are partially overlapped no longer exists. Thus, the coincidence degree recording unit 1b records the coincidence degree assuming the coincidence degree is low since the overlapping region does not exist in the calculation of the coincidence degree of the surrounding environment information in the overlapping region of the surrounding environment recognition sensor 3.).

As per claim 10 Van `799 discloses
wherein the emergency path comprises a control command for controlling at least one of a driving direction or a driving speed of the vehicle (see at least Van `799, para. [0065]: The avoidance control unit 1g may carry out the secondary collision steering avoidance control while giving priority to the steering avoiding direction (left, right) according to the sensor state (normal/abnormal) after the collision detection unit 1d detects the collision.).

As per claim 11 Van `799 discloses
wherein the processor is configured to:
based on the collision, select an emergency path sensor among the one or more sensors disposed at the vehicle (see at least Van `799, para. [0065]: The avoidance control unit 1g may carry out the secondary collision steering avoidance control while giving priority to the steering avoiding direction (left, right) according to the sensor state (normal/abnormal) after the collision detection unit 1d detects the collision.); and
generate the emergency path based on emergency sensing information generated by the emergency path sensor (see at least Van `799, para. [0065]: In this case, for example, as illustrated in FIG. 7, when determined that the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) arranged on the front right side of the vehicle 10 has abnormality by the sensor abnormality determination unit 1e, the avoidance control unit 1g sets the priority in the direction of turning the steering wheel higher to the left side than to the right side as the steering assistance of the secondary collision avoidance after the primary collision. Thus, as illustrated in FIG. 7, the vehicle 10 can set the priority of turning the steering wheel to the third region covered by the surrounding environment recognition sensor 3 (sensor 3 in FIG. 7) determined as normal higher than the priority of turning the steering wheel to the second region covered by the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) determined as abnormal. ).

As per claim 14 Van `799 discloses
wherein the processor is configured to vary the emergency path sensor based on at least one of a location of the collision or an impact of the collision (see at least Van `799, para. [0080-0081]:  As illustrated in FIG. 11, the avoidance control unit 1g determines whether or not the recognition state of the sensor [i] of the plurality of surrounding environment recognition sensors 3 mounted on the vehicle 10 is “abnormal” based on the determination result of the sensor abnormality determination unit 1e (step S51). When determined that the recognition state of the sensor [i] is “abnormal” in step S51 (step S51: Yes), the avoidance control unit 1g sets the limiting rate (lateral G) of the control target value in the direction covered by the sensor [i] large (step S52). That is, in step S52, the avoidance control unit 1g relatively makes the limit with respect to the changing rate of the control target large when the control target is set to the detection region of the surrounding environment recognition sensor 3 determined as abnormal by the sensor abnormality determination unit 1e as the steering assistance of the secondary collision avoidance after the primary collision. Thereafter, the process is terminated.).

As per claim 15 Van `799 discloses
wherein the processor is configured to:
based on the collision of the vehicle, identify an accident lane among the plurality of lanes of the road (see at least Van `799, para. [0084]: FIG. 12 illustrates a scene in which the vehicle 10 serving as the own vehicle overtakes another preceding vehicle 30 on the same travelling lane, and primarily collides with another vehicle 20 travelling on the oncoming lane. In FIG. 12, assumption is made that abnormality occurred in the surrounding environment recognition sensor 3 (e.g., sensor 2) mounted on the front right side by the collision at the front right side with the vehicle 20 when the vehicle 10 overtook the vehicle 30. ); and
However Van `799 does not explicitly disclose
control the telecommunication control unit to output the dynamic information that indicates the accident lane.
Oyama teaches
control the telecommunication control unit to output the dynamic information that indicates the accident lane (see at least Oyama, para. [0249-0250]:  For example, even in a traveling environment of snowstorm or rainy night that hinders a visual field, the following vehicles 100 may be decelerated (e.g., from 100 km/h) and stopped by the automatic driving to safely avoid contact with the vehicle 100 in the state of emergency. When the vehicle 100 is in an accident on a left lane, for example, the following vehicles 100 are decelerated to stop behind the vehicle 100 in the accident or are caused to make a lane change to a right lane and pass by the vehicle 100 in the accident with decelerating depending on the setting status of the intrusion-prohibitive section. Alternatively, the information generated by the server CPU 14 may be used to control the movement of the following vehicles 100 in an indirect manner. For example, the information generated by the server CPU 14 may be displayed on the display devices or the mobile terminals of the occupants of the following vehicles 100. The information generated by the server CPU 14 may be displayed on a screen of an application program of the mobile terminal, for example.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of control the telecommunication control unit to output the dynamic information that indicates the accident lane of Oyama in order to travel safely by avoiding contact with a mobile body such as another vehicle (see at least Oyama, para. [0004]).

As per claim 16 Van does not disclose
wherein the processor is configured to:
based on the collision of the vehicle, determine whether the vehicle is able to move to the emergency path; and
based on determining that the vehicle is unable to move to the emergency path, control the telecommunication control unit to output the dynamic information that indicates the accident lane.
Oyama teaches
wherein the processor is configured to:
based on the collision of the vehicle (see at least Oyama, para. [0078]: In a case where, for example, the acceleration sensor 62 detects acceleration, and a rate of the acceleration exceeds a threshold for collision detection, the detection ECU 26 may determine that a collision is detected. The detection ECU 26 may include a result of the collision detection in the data. The detection ECU 26 may extract a mobile body on the basis of a captured image obtained by the stereo camera 63. The mobile body may be a pedestrian or the other vehicle 100, for example, present around the own vehicle.), 
determine whether the vehicle is able to move to the emergency path (see at least Oyama, Fig. 14 & para. [0225]: FIG. 14 schematically illustrates an explanatory diagram of an exemplary road. The road illustrated in FIG. 14 may have four lanes in total. The upper two lanes are opposite to the lower two lanes. Out of the four lanes, a vehicle 100 is stopped on a lane adjacent to the middle of the road (hereinafter also referred to as middle lane). Several following vehicles 100 are moving behind the vehicle 100 stopped. The mobile terminal 200 is carried by an occupant moving out of the vehicle 100 to the outside.); and
based on determining that the vehicle is unable to move to the emergency path, control the telecommunication control unit to output the dynamic information that indicates the accident lane (see at least Oyama, para. [0249-0250]:  For example, even in a traveling environment of snowstorm or rainy night that hinders a visual field, the following vehicles 100 may be decelerated (e.g., from 100 km/h) and stopped by the automatic driving to safely avoid contact with the vehicle 100 in the state of emergency. When the vehicle 100 is in an accident on a left lane, for example, the following vehicles 100 are decelerated to stop behind the vehicle 100 in the accident or are caused to make a lane change to a right lane and pass by the vehicle 100 in the accident with decelerating depending on the setting status of the intrusion-prohibitive section. Alternatively, the information generated by the server CPU 14 may be used to control the movement of the following vehicles 100 in an indirect manner. For example, the information generated by the server CPU 14 may be displayed on the display devices or the mobile terminals of the occupants of the following vehicles 100. The information generated by the server CPU 14 may be displayed on a screen of an application program of the mobile terminal, for example.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of wherein the processor is configured to: based on the collision of the vehicle, determine whether the vehicle is able to move to the emergency path; and based on determining that the vehicle is unable to move to the emergency path, control the telecommunication control unit to output the dynamic information that indicates the accident lane of Oyama in order to travel safely by avoiding contact with a mobile body such as another vehicle (see at least Oyama, para. [0004]).

As per claim 17 Van `799 discloses
A method for providing path information to a vehicle, the method comprising:
receiving sensing information from one or more sensors disposed at the vehicle, the sensing information comprising an image received from an image sensor among the one or more sensors (see at least Van `799, para. [0036]: The surrounding environment recognition sensor 3 is a surrounding environment recognition device that recognizes the surrounding situation of the vehicle such as a moving object, a stationary obstacle, and the like at the periphery of the vehicle. The surrounding environment recognition sensor 3 is configured by a radar, a camera, and the like.);
based on the sensing information, identifying a lane in which the vehicle is located among a plurality of lanes of a road (see at least Van `799, Fig. 12 & para. [0084]:  FIG. 12 illustrates a scene in which the vehicle 10 serving as the own vehicle overtakes another preceding vehicle 30 on the same travelling lane, and primarily collides with another vehicle 20 travelling on the oncoming lane.);
determining an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes (see at least Van `799, para. [0061]: The avoidance control unit 1g is an avoidance control means that carries out the drive assistance control for controlling the behavior of the vehicle 10 so that the vehicle 10 avoids the obstacle based on the information indicating the vehicle momentum transmitted from the vehicle momentum detection sensor 2, the surrounding environment information transmitted from the surrounding environment information acquiring unit 1a, and the position of the obstacle estimated by the position estimating unit 1f. The avoidance control unit 1g computes the travelling path, the travelling speed, and the like at which the vehicle 10 can avoid the obstacle based on, for example, the vehicle speed and the acceleration of the vehicle 10 contained in the information indicated by the vehicle momentum, various types of information indicating the region in which the vehicle 10 can travel contained in the surrounding environment information, and the position of the obstacle to be avoided.);
merging the field-of-view information with dynamic information related to a movable object located on the optimal path (see at least Van `799, para. [0036]: The surrounding environment recognition sensor 3 is configured by a radar, a camera, and the like. The surrounding environment recognition sensor 3 acquires information such as a relative position with a white line on a road, a relative position of a surrounding obstacle, a relative position, relative speed, and relative acceleration with a surrounding moving target, and the like, for example, as the surrounding environment information and outputs the surrounding environment information to the ECU 1. Furthermore, the surrounding environment recognition sensor 3 may also acquire, as the surrounding environment information, information associated with the attribute of the surrounding obstacle such as strength, brightness, color, and the like of the recognizing target other than the information such as the relative position, relative speed, and the like of the recognizing target at the periphery of the vehicle, and output such surrounding environment information to the ECU 1.);
updating the optimal path based on the dynamic information (see at least Van `799, para. [0036]: The surrounding environment recognition sensor 3 is configured by a radar, a camera, and the like. The surrounding environment recognition sensor 3 acquires information such as a relative position with a white line on a road, a relative position of a surrounding obstacle, a relative position, relative speed, and relative acceleration with a surrounding moving target, and the like, for example, as the surrounding environment information and outputs the surrounding environment information to the ECU 1. Furthermore, the surrounding environment recognition sensor 3 may also acquire, as the surrounding environment information, information associated with the attribute of the surrounding obstacle such as strength, brightness, color, and the like of the recognizing target other than the information such as the relative position, relative speed, and the like of the recognizing target at the periphery of the vehicle, and output such surrounding environment information to the ECU 1.);
in response to an occurrence of a collision of the vehicle on the optimal path (see at least Van `799, para. [0061]: The avoidance control unit 1g is an avoidance control means that carries out the drive assistance control for controlling the behavior of the vehicle 10 so that the vehicle 10 avoids the obstacle based on the information indicating the vehicle momentum transmitted from the vehicle momentum detection sensor 2, the surrounding environment information transmitted from the surrounding environment information acquiring unit 1a, and the position of the obstacle estimated by the position estimating unit 1f. The avoidance control unit 1g computes the travelling path, the travelling speed, and the like at which the vehicle 10 can avoid the obstacle based on, for example, the vehicle speed and the acceleration of the vehicle 10 contained in the information indicated by the vehicle momentum, various types of information indicating the region in which the vehicle 10 can travel contained in the surrounding environment information, and the position of the obstacle to be avoided.), 
generating an emergency path based on the field-of-view information, the emergency path being different from the optimal path (see at least Van `799, para. [0065]:  The avoidance control unit 1g may carry out the secondary collision steering avoidance control while giving priority to the steering avoiding direction (left, right) according to the sensor state (normal/abnormal) after the collision detection unit 1d detects the collision. In this case, for example, as illustrated in FIG. 7, when determined that the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) arranged on the front right side of the vehicle 10 has abnormality by the sensor abnormality determination unit 1e, the avoidance control unit 1g sets the priority in the direction of turning the steering wheel higher to the left side than to the right side as the steering assistance of the secondary collision avoidance after the primary collision.); and
controlling the vehicle to drive along the emergency path (see at least Van `799, para. [0065]:  The avoidance control unit 1g may carry out the secondary collision steering avoidance control while giving priority to the steering avoiding direction (left, right) according to the sensor state (normal/abnormal) after the collision detection unit 1d detects the collision. In this case, for example, as illustrated in FIG. 7, when determined that the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) arranged on the front right side of the vehicle 10 has abnormality by the sensor abnormality determination unit 1e, the avoidance control unit 1g sets the priority in the direction of turning the steering wheel higher to the left side than to the right side as the steering assistance of the secondary collision avoidance after the primary collision.).
However Van `799 does not explicitly disclose
receiving map information comprising a plurality of layers of data from a server;
the optimal path comprising one or more lanes included in the map information,
generating field-of-view information for autonomous driving based on the sensing information and the optimal path, and transmitting the field-of-view information to at least one of the server or an electrical component disposed at the vehicle.
Oyama teaches
receiving map information comprising a plurality of layers of data from a server (see at least Oyama, para. [0108]:  In Step ST23, the server CPU 14 may map the traveling environment on an actual map and a predicted map. The traveling environment may be, for example, information about a traffic congestion situation or a road closure situation indicating a state of each road. By the mapping of the traveling environment, information indicating the traveling environment may be allocated, on the actual map and the predicted map, for each position or range corresponding to the traveling environment.);
the optimal path comprising one or more lanes included in the map information (see at least Oyama, para. [0061]: In existing techniques, the vehicle 100 sets a route to a destination, for example, in a navigation device, and a user him/herself performs a driving operation while ensuring safety in accordance with guidance of the route, which enables the vehicle 100 to move safely to the destination. & para. [0174]: Some roads have several lanes directed in the same direction. The road traffic condition or the number of preceding vehicles may be different between the lanes. For example, the vehicles 100 are likely to be decelerated and congested at an exit or a junction of a highway.),
generating field-of-view information for autonomous driving based on the sensing information and the optimal path, and transmitting the field-of-view information to at least one of the server or an electrical component disposed at the vehicle (see at least Oyama, para. [0078]: The detection ECU 26 may be coupled, for example, to detection members. The detection members may each detect a traveling state of the vehicle 100. Examples of the detection members may include a speed sensor 61, an acceleration sensor 62, a camera such as a stereo camera 63, a vehicle interior camera 64, a microphone 65, and a GNSS receiver 66. The speed sensor 61 may be configured to detect a speed of the vehicle 100. The acceleration sensor 62 may be configured to detect a rate of acceleration of the vehicle 100. The stereo camera 63 may be configured to capture an image of an outside area of the vehicle 100. The vehicle interior camera 64 may be configured to capture an image of the user in the vehicle compartment. The microphone 65 may be configured to convert sound inside and outside the vehicle 100 into data. The GNSS receiver 66 may be configured to detect a position of the vehicle 100. The GNSS receiver 66 may receive the radio waves from the GNSS satellites 110, like the server GNSS receiver 12, to obtain a latitude and a longitude, indicating the current position of the own vehicle, and a current time. It is thus expected that the current time of the vehicle 100 match, with high precision, the current time based on the server GNSS receiver 12 of the server 6. The detection ECU 26 may acquire detection information from each of the detection members, and output data including the detection information to the vehicle network 30.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of receiving map information comprising a plurality of layers of data from a server; the optimal path comprising one or more lanes included in the map information, generating field-of-view information for autonomous driving based on the sensing information and the optimal path, and transmitting the field-of-view information to at least one of the server or an electrical component disposed at the vehicle of Oyama in order to travel safely by avoiding contact with a mobile body such as another vehicle (see at least Oyama, para. [0004]).

As per claim 18 Van `799 discloses
wherein generating the emergency path comprises:
based on the collision, determining at least one of a driving enabled direction or a driving disabled direction (see at least Van `799, para. [0065-0066]: Thus, as illustrated in FIG. 7, the vehicle 10 can set the priority of turning the steering wheel to the third region covered by the surrounding environment recognition sensor 3 (sensor 3 in FIG. 7) determined as normal higher than the priority of turning the steering wheel to the second region covered by the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) determined as abnormal. As a result, the movement of the vehicle 10 to the detection region covered by the surrounding environment recognition sensor 3 (sensor 3 in FIG. 7) determined as normal is facilitated, and the movement of the vehicle 10 to the detection region covered by the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) determined as abnormal can be limited. Although not illustrated, the avoidance control unit 1g sets the priority in the direction of turning the steering wheel higher to the right side than to the left side as the steering assistance of the secondary collision avoidance after the primary collision when determined that the surrounding environment recognition sensor 3 (sensor 3 in FIG. 7) arranged on the front left side of the vehicle 10 has abnormality by the sensor abnormality determination unit 1e.); and
generating the emergency path to guide the vehicle in the driving enabled direction (see at least Van `799, para. [0065-0066]: As a result, the movement of the vehicle 10 to the detection region covered by the surrounding environment recognition sensor 3 (sensor 3 in FIG. 7) determined as normal is facilitated, and the movement of the vehicle 10 to the detection region covered by the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) determined as abnormal can be limited.).

As per claim 19 Van `799 discloses
further comprising:
based on the collision, determining a failure sensor among the one or more sensors disposed at the vehicle (see at least Van `799, Fig. 7 & para. [0065]: In this case, for example, as illustrated in FIG. 7, when determined that the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) arranged on the front right side of the vehicle 10 has abnormality by the sensor abnormality determination unit 1e, the avoidance control unit 1g sets the priority in the direction of turning the steering wheel higher to the left side than to the right side as the steering assistance of the secondary collision avoidance after the primary collision.); and
determining the driving disabled direction based on failure sensing information received from the failure sensor (see at least Van `799, Fig. 7 & para. [0065-0066]: In this case, for example, as illustrated in FIG. 7, when determined that the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) arranged on the front right side of the vehicle 10 has abnormality by the sensor abnormality determination unit 1e, the avoidance control unit 1g sets the priority in the direction of turning the steering wheel higher to the left side than to the right side as the steering assistance of the secondary collision avoidance after the primary collision. Therefore, according to the process of the avoidance control unit 1g, the sensor abnormality detection device of the present embodiment limits the movement in the direction of low reliability of the sensor detection result to suppress the unpredicted collision of the system.).

As per claim 20 Van `799 discloses
further comprising:
excluding the failure sensing information from the sensing information for generating the field-of-view information  (see at least Van `799, Fig. 6-7 & para. [0056]: However, in the example of FIG. 6, the abnormality such as the axial shift occurs in the sensor 2 mounted on the vehicle 10 due to the collision with the vehicle 20 thus changing the second region, and hence the first overlapping region in which the first region covered by the sensor 1 and the second region covered by the sensor 2 are partially overlapped no longer exists. Thus, the coincidence degree recording unit 1b records the coincidence degree assuming the coincidence degree is low since the overlapping region does not exist in the calculation of the coincidence degree of the surrounding environment information in the overlapping region of the surrounding environment recognition sensor 3.).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van `799, in view of Oyama, further in view of US 2020/0216028A1 (“Kato”).
As per claim 5 Van does not explicitly disclose
wherein the processor is configured to control the interface unit to restrict transmission of the failure sensing information from the failure sensor.
Kato discloses
wherein the processor is configured to control the interface unit to restrict transmission of the failure sensing information from the failure sensor (see at least Kato, para. [0033]: a reception stop portion that may stop reception operation of the communication portion based on a detection result from the acceleration sensor; a fault detection portion that may detect a failure in the acceleration sensor; and an operation change portion that may prevent the reception stop portion from stopping the reception operation of the communication portion when the failure detection portion may detect the failure in the acceleration sensor.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of the processor is configured to control the interface unit to restrict transmission of the failure sensing information from the failure sensor of Kato in order to avoid unnecessarily continuing to stop the reception operation for performing power saving (see at least Kato, para. [0034]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van `799, in view of Oyama, further in view of US 2016/0001775A1 (“Wilhelm”).
As per claim 6 Van `799 discloses
wherein the processor is configured to:
search for a road traffic law prescribed for the road on which the vehicle is driving; and generate the emergency path based on the road traffic law.
Wilhelm teaches
wherein the processor is configured to:
search for a road traffic law prescribed for the road on which the vehicle is driving; and generate the emergency path based on the road traffic law (see at least Wilhelm, para. [0034]: Chronologically after the detection of an imminent collision, the assistance system and/or the automatic driving function expands a search field for an emergency trajectory (Module 30, FIG. 2) to be selected, for example by allowing violations of the traffic rules, such as an evasion into an oncoming lane, an emergency lane, a median strip, a walkway, etc. (FIG. 5, Module 61, see below).This means that locations of this type otherwise forbidden to the ego-vehicle may be traversed in the exceptional situation of the imminent collision or used in order to prevent the collision. This is of course only possible if there is no threat of physical injury (other person and/or passenger of the ego-vehicle)and, where applicable, no excessive property damage. If there is no threat of physical injury, then damage to the ego-vehicle may be taken into consideration, for example, if thereby physical injury to potential other parties in the accident or otherwise higher property damage may be avoided.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of search for a road traffic law prescribed for the road on which the vehicle is driving; and generate the emergency path based on the road traffic law of Wilhelm in order to reduce the number and severity of accidents (see at least Wilhelm, para. [0004]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van `799, in view of Oyama, in view of Wilhelm, further in view of US 2021/0179135A1(“Ahn”).
As per claim 7 Van does not explicitly disclose
wherein the processor is configured to:	
based on the movable object being present within a predetermined range from the vehicle, generate the emergency path within a range that complies with the road traffic law; and
based on the movable object not being present within the predetermined range from the vehicle, generate the emergency path regardless of the road traffic law
Ahn teaches
wherein the processor is configured to:	
based on the movable object being present within a predetermined range from the vehicle (see at least Ahn, para. [0079]: The path planner 130 may calculate differences between the intersection arrival time of the vehicle 10 and the intersection arrival times of the peripheral vehicles 20 when the intersection arrival time of the vehicle 10 and the intersection arrival times of the peripheral vehicles 20 are calculated, and predict a collision situation between the vehicle 10 and the peripheral vehicle 20 and search for a point at which to bypass the intersection when the difference between the intersection arrival time of the vehicle 10 and the intersection arrival time of the peripheral vehicle 20 is a predetermined reference value or less. Here, the point at which to bypass the intersection may include a point in the intersection at which the host vehicle 10 may make at least one of an unprotected U-turn or a right-turn.), 
generate the emergency path within a range that complies with the road traffic law (see at least Ahn, para. [0098]: First, upon determining that the vehicle is not movable to the searched point at which to bypass the intersection (NO in S755), the autonomous driving system 100 may change a destination to a safety zone and generate an emergency path (S771). Here, the safety zone means a portion of a road which is indicated by a safety sign or an artificial structure for vehicle safety set by the Road Traffic Law.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of wherein the processor is configured to be based on the movable object being present within a predetermined range from the vehicle, generate the emergency path within a range that complies with the road traffic law  of Ahn in order to generate an alternative path for bypassing the intersection (see at least Ahn, para. [0013]).
Wilhelm teaches
based on the movable object not being present within the predetermined range from the vehicle, generate the emergency path regardless of the road traffic law (see at least Wilhelm, para. [0034]: Chronologically after the detection of an imminent collision, the assistance system and/or the automatic driving function expands a search field for an emergency trajectory (Module 30, FIG. 2) to be selected, for example by allowing violations of the traffic rules, such as an evasion into an oncoming lane, an emergency lane, a median strip, a walkway, etc. (FIG. 5, Module 61, see below).This means that locations of this type otherwise forbidden to the ego-vehicle may be traversed in the exceptional situation of the imminent collision or used in order to prevent the collision. This is of course only possible if there is no threat of physical injury (other person and/or passenger of the ego-vehicle)and, where applicable, no excessive property damage. If there is no threat of physical injury, then damage to the ego-vehicle may be taken into consideration, for example, if thereby physical injury to potential other parties in the accident or otherwise higher property damage may be avoided.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of based on the movable object not being present within the predetermined range from the vehicle, generate the emergency path regardless of the road traffic law of Wilhelm in order to reduce the number and severity of accidents (see at least Wilhelm, para. [0004]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van `799, in view of Oyama, further in view of US 2020/0148201A1 (“King”).
As per claim 8 Van `799 discloses
wherein the processor is configured to set the emergency path to have a higher priority than the abnormal path (see at least Van `799, para. [0065]: The avoidance control unit 1g may carry out the secondary collision steering avoidance control while giving priority to the steering avoiding direction (left, right) according to the sensor state (normal/abnormal) after the collision detection unit 1d detects the collision.).
Van does not explicitly disclose
wherein the processor is configured to set the emergency path to have a higher priority than the optimal path.
King teaches
wherein the processor is configured to set the emergency path to have a higher priority than the optimal path (see at least King, para. [0074-0076]: In some examples, a hard stop maneuver may take priority over other types of maneuvers. For instance, if a potential collision is detected, and a hard stop maneuver is initiated, the hard stop maneuver may take priority over any other maneuvers, such as a gentle stop maneuver that has already been initiated.... In some examples, the trajectory modification component 220 may generate a new trajectory for the autonomous vehicle 102. For example, based on a pose of the autonomous vehicle 102, perception data, etc., the trajectory modification component 220 may generate a trajectory that causes the autonomous vehicle 102 to pull over to a side of a road, to change lanes, and so on.... The modified trajectory may represent a deceleration along a trajectory (e.g., main or contingent) provided by the primary system 106 and/or represent another maneuver. In yet another example, the trajectory selection component 222 may send a signal to the system controller(s) 110 to use another trajectory that is indicated or provided by the trajectory validation component 218 and/or the trajectory modification component 220.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of wherein the processor is configured to set the emergency path to have a higher priority than the optimal path of King in order to ensure safety of passengers in a vehicle and others in proximity to the vehicle (see at least King, para. [0001]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van `799, in view of Oyama, further in view of US 2018/0268695A1 (“Agnew”).
As per claim 9 Van does not disclose
wherein the processor is configured to, based on the emergency path being generated, control the interface unit to cancel the optimal path that was previously transmitted.
Agnew teaches
wherein the processor is configured to, based on the emergency path being generated, control the interface unit to cancel the optimal path that was previously transmitted (see at least Agnew, para. [0124]: When determining to take over the driving control from the driver (Yes at step S40), the control unit 100 may filter a driver input at step S50, and move the vehicle to a safe area through autonomous driving at step S60. That is, the control unit 100 may block the driver input such that the vehicle is controlled only through autonomous driving, establish a driving plan, and perform driving control to move the vehicle to a safe area. The driving plan may include checking a close safe area, setting a path to the safe area, planning to change a line, performing road exit control, performing collision avoidance control, and performing emergency driving, and the driving control may include lane following, lane changing, pulling off the road and holding. para. [0146]: Referring to FIG. 7, as described above, the ambient environment recognizer 1130 may calculate the trajectory load by using the driver's vehicle driving information supplied from the internal sensor 1110 and the ambient environment information supplied from the external sensor 1120, and calculate the dangerous driving index (or a peripheral risk index), based on the calculated trajectory load.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of wherein the processor is configured to, based on the emergency path being generated, control the interface unit to cancel the optimal path that was previously transmitted of Agnew  in order to protect the driver by preventing an accident. (see at least Agnew, para. [0107]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van `799, in view of Oyama, further in view of US 2017/0001637 (“Van `637”).
As per claim 12 Van `799 discloseS
wherein the processor is configured to:
based on the collision, divide a range with respect to a point of the vehicle into a sensing enabled region and a sensing disabled region (see at least Van `799, Fig. 7 & para. [0065-0066]: Thus, as illustrated in FIG. 7, the vehicle 10 can set the priority of turning the steering wheel to the third region covered by the surrounding environment recognition sensor 3 (sensor 3 in FIG. 7) determined as normal higher than the priority of turning the steering wheel to the second region covered by the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) determined as abnormal. As a result, the movement of the vehicle 10 to the detection region covered by the surrounding environment recognition sensor 3 (sensor 3 in FIG. 7) determined as normal is facilitated, and the movement of the vehicle 10 to the detection region covered by the surrounding environment recognition sensor 3 (sensor 2 in FIG. 7) determined as abnormal can be limited. Although not illustrated, the avoidance control unit 1g sets the priority in the direction of turning the steering wheel higher to the right side than to the left side as the steering assistance of the secondary collision avoidance after the primary collision when determined that the surrounding environment recognition sensor 3 (sensor 3 in FIG. 7) arranged on the front left side of the vehicle 10 has abnormality by the sensor abnormality determination unit 1e.), and
select the emergency path sensor based on the sensing enabled region (see at least Van `799, para. [0065]: The avoidance control unit 1g may carry out the secondary collision steering avoidance control while giving priority to the steering avoiding direction (left, right) according to the sensor state (normal/abnormal) after the collision detection unit 1d detects the collision.).
Van `799 does not explicitly disclose\
divide a range of 360 degrees with respect to a point of the vehicle.
Van `637 discloses
divide a range of 360 degrees with respect to a point of the vehicle (see at least Van `637, para. [0045]: FIG. 3 shows an example in which sensors 1 to 3 are installed on the front of the vehicle 10, sensor 4 on the right side of the vehicle 10, sensor 5 on the left side of the vehicle 10, and sensor 6 on the rear of the vehicle 10. In FIG. 3, sensors 1 to 6 detect the situation of different detection areas. Sensor 1 detects the situation of the first area in the traveling direction side, sensor 2 detects the situation of the second area ranging from the front right to the right side, sensor 3 detects the situation of the third area ranging from the front left to the left side, sensor 4 detects the situation of the fourth area ranging from the rear right to the right side, sensor 5 detects the situation of the fifth area ranging from the rear left to the left side, and sensor 6 detects the situation of the sixth area in the direction side opposite to the traveling direction, respectively.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of divide a range of 360 degrees with respect to a point of the vehicle of Van `637 in order for the vehicle surrounding situation to be suitably estimated even when the surrounding situation cannot be detected because of an abnormality generated in a sensor due to a collision (see at least Van `637, para. [0011]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van `799, in view of Oyama, further in view of Van `637, further in view of US 2021/0229658A1 (“Tsuji”).
As per claim 13 Van `799 does not explicitly disclose
wherein the processor is configured to determine a destination of the emergency path based on the emergency path sensor.
Tsuji discloses
wherein the processor is configured to determine a destination of the emergency path based on the emergency path sensor (see at least Tsuji, para. [0202]: In step S42, the destination path generator 132 generates an evacuation path to the emergency stop location, which is set in the stoppable region R24.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van `799 to incorporate the teaching of wherein the processor is configured to determine a destination of the emergency path based on the emergency path sensor of Tsuji in order to o improve safety in bringing a vehicle to an emergency stop (see at least Tsuji, para. [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668    
                                                                                                                                                                                                    /Angelina Shudy/Primary Examiner, Art Unit 3668